Hill, J.,
dissenting. Art 7, sec. 13, par. 1, of the constitution
of the State (Civil Code of 1910, § 6570) provides as follows: “ The proceeds of the sale of the Western and Atlantic, Macon and Brunswick, or other railroads held by the State, and any other property owned by the State, whenever the General Assembly may authorize the sale of the whole or any part thereof, shall be applied to the payment of the bonded debt of the State, and shall not be used for any other purpose whatever, so long as the State has any existing bonded debt; provided, that the proceeds of the sale of the Western and Atlantic Bailroad shall be applied to the pa)\ment of the bonds for which said railroad has been mortgaged, in preference to all other bonds.” In construing the words of a constitution the ordinary meaning is to be given them. Even where a word having an acquired and fixed technical, as well as a popular meaning, is used in the constitution, the courts will generally accord to it its ordinary signification, unless the very nature of the subject indicates, or the text suggests, that it is used in its technical sense. 6 Am. & Eng. Enc. of Law, 924-5. Applying the above rule, the language of the constitution, as quoted above, *318is clear. Besides, no technical language is used. After mentioning certain specific railroad property, including the Western & Atlantic Bailroad, which if sold must be applied to the payment of the bonded debt of the State, the constitution declares, “ and any other property owned by the State,” whenever the General Assembly may authorize the sale of the whole or any part thereof, shall be applied to the payment of the bonded debt of the State, “and shall not be used for any other purpose whatever,” etc. Can language be clearer? Ita lex scripta est. The fundamental law of the State is so written. The rent of the Western & Atlantic R. R. is admittedly “ property,” and when this “ property ” is sold by authority of the legislature the proceeds thereof must be applied, under the mandate of the constitution, to the payment of the bonded indebtedness of the State. The legislature, by the act of 1921, quoted in the majority opinion, seeks to authorize the sale of the rental of the Western & Atlantic Bailroad for five years, and to turn the proceeds thereof into the general fund of the State for general purposes. This in my opinion can not be done under the provision of the constitution quoted above. The act is repugnant to the above constitutional provision. If the rent for five years can be sold, the rent for forty-five years — the life of the lease — can be sold, and to do that would be to impair the value of, and virtually to sell, the road itself; for no one would buy the road if it was put up for sale with its entire rental for forty-five years sold in advance. In interpreting the constitution words are not only presumed to have been employed in their qiatural and ordinary meaning, but the instrument itself must be interpreted in the light of the circumstances attending its creation. 6 Am. & Eng. Enc. of Law, 624-5. One can not read the proceedings of the constitutional convention of 1877 (See Jour. Const. 1877, 68; Small’s Debates, 47 et seq.; Park v. Candler, 114 Ga. 466, 481, et seq., 40 S. E. 523), and not be impressed with the .idea that the framers of the constitution intended that when the Western & Atlantic Railroad “and any other property of the State" (italics mine), should be sold by authority of the legislature, the proceeds thereof should be applied to the payment of the bonded debt of the State. See Park v. Candler, 113 Ga. 647, 656 (39 S. E. 89). It is argued by counsel for defendant in error that to the language “ any other property owned by the State ” *319us to be applied the doctrine noscitur a sociis; and in certain cases this rule is to be applied in construing statutes. But it will be observed in this ease that the provision as to the proceeds of the sale of the two railroads, the Western & Atlantic and the Macon & Brunswick, is followed by the words, “ or other railroads held by the State.” . This language, “ or other railroads held by the.State,” it would seem, exhausts the subject of the sale of the railroad property, and leaves no room for the application of the maxim noscitur a sociis; and.when the general term “any other property owned by the State” is employed, it becomes comprehensive and actually includes what the words import — all property of any kind, and is not limited in its application by the maxim just quoted. From the last -clause of the constitution itself, quoted above, it is provided that in case of the sale of the Western & Atlantic Bailroad the proceeds shall be applied to “ the payment of the bonds for which said railroad has been mortgaged, in preference to all other bonds.” And it is a part of the financial history of the State, that, in borrowing money, the State has alwa}^ held out the ownership of the Western & Atlantic Bailroad, worth millions of dollars, as an asset with which- the State could pay the debt, should it desire to sell the property without taxing her citizens for that purpose. The courts will take judicial cognizance of the fact that 'the State owes a large bonded debt. It is true that neither in the debates in the constitutional convention, nor in the constitution itself, are the words “rentals” or “rentals of the Western & Atlantic Bailroad,” or rentals of any other property owned by the State, expressly used. And why should they be? for a much broader term is used, viz., “ any other property owned by the State,” which includes “rentals,” for it is admitted that the rentals are “property.” But it is contended that this means “ tangible property,” “ corpus, and not income.” No such restriction is in the written constitution itself. These words must be construed into the constitution if such a meaning is given .the word “ property.” It is also true that not a dollar of the rentals of the Western & Atlantic B. B. has ever been applied to the bonded debt of the State, but it is likewise true that the legislature has never before authorized the sale of the rentals for even one year; and the mandatory provision of the constitution is, “ whenever the General Assembly may authorize the sale of the whole or *320any part thereof, the proceeds shall be applied ” etc. The income for one year may go without sale into the general fund to help defray the expenses of that year; for it has not been sold by authority. But that is quite a different proposition from the legislature authorizing the sale of five years’ rental of the Western & Atlantic Bailroad, and turning the proceeds into the general fund. Whenever an authorized sale is made, the constitution is mandatory and declares that the proceeds shall be applied to the payment of the bonded debt of the State. One year’s income within the year would not impair the sale of the corpus of the property, but five 3ears’ sale would to that extent, and the sale of forty-five years’ rental would well-nigh destroy the sale of the property itself. This was' never dreamed of by the framers of the constitution, as gathered from the debates in the convention. On the contrary, the debates tend to show that all of this, and other magnificent and valuable propert3, was intended to be in the nature of a security for the public bonded debt, and to lessen taxation, etc. But to give the act under review the construction asked would in its last analysis be to virtually destroy this property, if the entire rentals are to be sold by authority of the legislature, and the proceeds devoted to other purposes than the one contemplated by the constitution itself. The judiciary can only declare an act void when it conflicts with some, provision of the constitution; but, in the view we take of the act of 1921 under consideration, it is in violation of art. 7, sec. 13, par. 1, of the constitution of 1877 (Civil Code of 1910, § 6570); and I am constrained, therefore, to dissent from the decision of the majority of the court in this case. I am authorized by Mr. Presiding Justice Beck to say that he concurs in the foregoing dissent.